In my opinion, respondents are entitled to recover no more than the value of their equity in the automobile. The facts in the case of Messenger v. Murphy, 33 Wash. 353, 74 P. 480, cited in the majority opinion, it seems to me differ so materially from the facts in the case at bar that the case is not an authority for granting respondents judgment against appellant for the full value of the car. *Page 172 
With the opinion of the majority on all other points, I am in hearty concurrence, but upon this phase of the case I dissent.
TOLMAN, C.J., concurs with BEALS, J.